SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o|Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 AFL-CIO Housing Investment Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2)and identify the filing for which theoffsettingfee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1)Amount previously paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: November 20, 2015 TO PARTICIPANTS, AFL-CIO HOUSING INVESTMENT TRUST Enclosed is the Notice of the 2015 Annual Meeting of Participants of the AFL-CIO Housing Investment Trust and a Proxy Statement describing proposals relating to the election of the Chairman, four Class II Union Trustees and one Class II Management Trustee of the Board of Trustees, the ratification of the independent registered public accounting firm and other such matters as may properly come up at the meeting or any adjournment or adjournments thereof. Also enclosed is a proxy card for each Participant noting the number of Units held by that Participant and the exact name in which those Units are registered.A Participant that does not wish to send a representative to the meeting should vote its Units by mail, Internet or facsimile, as described herein, as soon as possible. Sincerely, Stephen Coyle Chief Executive Officer Please Vote Within Five Days of Receipt SC/mo opeiu #2, afl-cio Enclosures AST One Proxy Services Participant ID: P.O. Box 60 Ridgefield Park NJ 07660-9907Number of Units: [Participant Control No.] [Participant Name] [Participant Address] The Units of Participation represented hereby will be voted in accordance with instructions contained in this Proxy. The undersigned hereby ratifies and confirms all that said proxies or their substitutes or any of them may lawfully do so by virtue hereof.The undersigned hereby acknowledges receipt of the Notice of the 2015 Annual Meeting of Participants to be held December 17, 2015 and the Proxy Statement dated November 20, 2015. Please sign your name and indicate your capacity as attorney, trustee or official of a Participant. Dated:, 2015 By: (Signature) (Name – Please Print) Title: (Please Print) THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES OF THE TRUST. IMPORTANT:PLEASE VOTE THIS PROXY WITHIN FIVE (5) DAYS OF RECEIPT. THIS PROXY MAY BE VOTED IN ANY OF THREE (3) WAYS: BY MAIL: PLEASE SIGN, DATE AND MAIL THIS PROXY PROMPTLY IN THE ENCLOSED SELF-ADDRESSED, STAMPED ENVELOPE. BY FACSIMILE: PLEASE SIGN, DATE AND FAX BOTH SIDES OF THIS PROXY TO (201) 806-4191. BY INTERNET: PLEASE GO TO https://www.proxyonline.com AND ENTER THE CONTROL NUMBER INDICATED IN THE BOX ABOVE. PLEASE NOTE THAT ALL VOTES MUST BE TIME-STAMPED OR POSTMARKED BY MIDNIGHT ON DECEMBER 16, 2015. AFL -CIO HOUSING INVESTMENT TRUST PROXY 2015 Annual Meeting of Participants The undersigned hereby appoints Thalia B. Lankin and Nicholas C. Milano and each of them with power to act without the other and with full power of substitution, as proxies for and on behalf of the undersigned, to vote all Units of Participation which the undersigned is entitled to vote at the Annual Meeting of Participants of the AFL-CIO Housing Investment Trust (the “Trust” or the “HIT”) to be held December 17, 2015, and all adjournments thereof, with all the powers that the undersigned would possess if personally present and particularly (but without limiting the generality of the foregoing) to vote and act as follows: (I)For the election of a Chairman to serve until the 2016 Annual Meeting of Participants or until his successor is elected and qualifies: Richard Ravitch FOR[]
